ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_06_EN.txt. 118

SEPARATE OPINION OF JUDGE SCHWEBEL

I am in substantial but not full agreement with the Court’s Judgment.
There is no need to specify the several holdings of the Court with which
I agree. The questions whose treatment by the Court is in my view ques-
tionable are the following.

I. SHOULD THE LAW OF MARITIME DELIMITATION BE REVISED TO
INTRODUCE AND APPLY DISTRIBUTIVE JUSTICE?

The Judgment quite rightly observes that the real interests immediately
at stake in this case are fishing rights, restricted to a southerly, relatively
ice-free zone of the disputed area. It decides that equal access to the
capelin resources of the southern part of the area of overlapping claims
has to be assured by a substantial adjustment or shifting eastwards of the
median line. The Court concludes that the two Parties “should enjoy
equitable access to the fishing resources of this zone, which should
accordingly be divided into two equal parts”.

While the Court may be commended for the simplicity of its conclu-
sion, a principled consistency with its earlier case-law is less conspicuous.
In this Judgment, the Court recalls “the need, referred to in the Libya/
Malta case, for ‘consistency and a degree of predictability’”. But in this,
the most critical holding of the Judgment on the real assets at stake, the
Court jettisons what its case-law, and the accepted customary law of the
question, have provided.

In its seminal Judgment in the North Sea Continental Shelf cases, the
Court held that delimitation of the continental shelf is “not the same thing
as awarding a just and equitable share of a previously undelimited area”.
It held that:

“the doctrine of the just and equitable share appears to be wholly at
variance with what the Court entertains no doubt is the most funda-
mental of all the rules of law relating to the continental shelf,
enshrined in... the 1958 Geneva Convention, . .. namely that the
rights of the coastal State in respect of the area of continental shelf...
exist ipso facto and ab initio, by virtue of its sovereignty over the
land...

It follows that . .., the notion of apportioning an as yet undelimited
area, considered as a whole (which underlies the doctrine of the just
and equitable share), is quite foreign to, and inconsistent with, the
basic concept of continental shelf entitlement, .. . The delimitation

84
119 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

itself must indeed be equitably effected, but it cannot have as its
object the awarding of an equitable share, or indeed of a share, as
such, at all, — for the fundamental concept involved does not admit
of there being anything undivided to share out.” (1.C.J. Reports 1969,
p. 22, paras. 19 and 20.)

The Court consequently rejected the claim of the Federal Republic of
Germany to a “ ‘just and equitable’ share of the shelf areas involved” (ibid.,
p. 29).

In the Continental Shelf (Tunisia/Libyan Arab Jamahiriya) case, the
Court concluded that:

“these economic considerations cannot be taken into account for the
delimitation of the continental shelf areas appertaining to each
Party. They are virtually extraneous factors since they are variables
which unpredictable national fortune or calamity, as the case may be,
might at any time cause to tilt the scale one way or the other. A coun-
try might be poor today and become rich tomorrow as a result of an
event such as the discovery of a valuable economic resource.’
(LCJ. Reports 1982, p. 77, para. 107.)

In the case concerning Delimitation of the Maritime Boundary in the
Gulf of Maine Area, the Chamber of the Court observed that fishing, oil
exploration and other such considerations advanced by the Parties
diverged from the crux of the matter. The Chamber was bound “not to take
a decision ex aequo et bono, but to achieve a result on the basis of law”
(CJ. Reports 1984, p. 278, para. 59). When it approached what it charac-
terized as “the real subject of the dispute between the United States and
Canada in the present case, the principal stake in the proceedings”,
Georges Bank (ibid., p. 340, para. 232), the Court confronted the question of
whether the line which it had drawn on geographical grounds should
be affected by considerations of human and economic geography. The
Chamber held that such considerations were “ineligible for consideration
as criteria to be applied in the delimitation process itself” (ibid.). It con-
cluded:

“Tt is, therefore, in the Chamber’s view, evident that the respective
scale of activities connected with fishing — or navigation, defence or,
for that matter, petroleum exploration and exploitation — cannot be
taken into account as a relevant circumstance or, if the term is pre-
ferred, as an equitable criterion to be applied in determining the deli-
mitation line. What the Chamber would regard as a legitimate
scruple lies rather in concern lest the overall result, even though
achieved through the application of equitable criteria and the use of
appropriate methods for giving them concrete effect, should un-
expectedly be revealed as radically inequitable, that is to say, as likely
to entail catastrophic repercussions for the livelihood and econ-
omic well-being of the population of the countries concerned.”
(lbid., p. 342, para. 237.)

85
120 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

In the Continental Shelf (Libyan Arab Jamahiriya/Malta) case, the
Court reaffirmed “the principle that there can be no question of distribu-
tive justice” (Z.C.J. Reports 1985, p. 40, para. 46). A court applying equi-
table considerations may take into account “only those that are pertinent
to the institution of the continental shelf as it has developed within the
law” (ibid., p. 40, para. 48). Thus the Court rejected the economic consid-
erations advanced by Malta as “totally unrelated to the underlying inten-
tion of the applicable rules of international law” (ibid., p. 41, para. 50).

In the light of this jurisprudence, why should Denmark be accorded
equal access with Norway to the section of the area of overlapping claims
in which, in season, the presence of capelin and the absence of drift ice
provide a valuable fishing ground? Why must what the Court describes as
“equitable access to the fishing resources” of this zone be shared? It was
not claimed or shown that, if Greenland were not to be accorded fuller
access to the ice-free area in which capelin may be fished in season,
Greenland would be confronted by catastrophic economic repercussions,
so even that “legitimate scruple” did not come into play.

It follows that the Court by this holding of distributive justice has
departed from the accepted law of the matter, as fashioned pre-eminently
by it. Itis not suggested that this departure from principle and precedent is
legally fatal. If what is lawful in maritime delimitation by the Court is
what is equitable, and if what is equitable is as variable as the weather of
The Hague, then this innovation may be seen as, and it may be, as defens-
ible and desirable as another. It may be more defensible and desirable
than that concerning the length of coastlines.

II. SHOULD THE DIFFERING EXTENT OF THE LENGTHS OF OPPOSITE
COASTLINES DETERMINE THE POSITION OF THE LINE OF DELIMITATION ?

The Court observes that it has never before had occasion to apply the
1958 Geneva Convention on the Continental Shelf. In the North Sea
Continental Shelf cases, Germany was not a party to the Convention;
similarly, in the continental shelf cases between Tunisia and Libya and
between Libya and Malta, Libya was not a party. In the Gulf of Maine
case, Canada and the United States were parties to the 1958 Convention,
but they requested the Chamber to define “the course of the single mari-
time boundary that divides the continental shelf and fisheries zones”, so
that, as the Court notes, the Chamber considered that the 1958 Conven-
tion, being applicable only to the continental shelf, did not govern the
delimitation at issue. The Court consequently and rightly now holds
that:

“In the present case, both States are parties to the 1958 Convention
and, there being no joint request for a single maritime boundary

86
121 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

as in the Gulf of Maine case, the 1958 Convention is applicable to
the delimitation of the continental shelf between Greenland and
Jan Mayen.” (Judgment, p. 58, para. 45.)

It follows that, since the Convention is applicable, and since by the terms
of Article 38 of the Statute,

“The Court, whose function is to decide in accordance with inter-
national law such disputes as are submitted to it, shall apply:

(a) international conventions, whether general or particular, estab-
lishing rules expressly recognized by the contesting States”

the Court in this case is bound to give effect to the pertinent provisions of
the 1958 Convention.

Article 6 of the 1958 Convention is prescriptive. Its first paragraph pro-
vides:

“Where the same continental shelf is adjacent to the territories
of two or more States whose coasts are opposite each other, the
boundary of the continental shelf appertaining to such States shall
be determined by agreement between them. In the absence of agree-
ment, and unless another boundary line is justified by special circum-
stances, the boundary is the median line, every point of which is
equidistant from the nearest points of the baselines from which the
breadth of the territorial sea of each State is measured.”

Since there is no agreement between the Parties, “the boundary is the
median line” — “unless another boundary line is justified by special
circumstances”. That brings us to the ever-recurring question: are there
special circumstances which justify another boundary?

It is plain that the term “special” circumstances may not be judicially
interpreted to mean “any” circumstances. The meaning of the term
“special” is antithetical to “any” or “all” or what is the generality of
circumstances. Nor in interpreting the 1958 Convention may “special”
circumstances be equated with the broader range of “relevant” circum-
stances which may be applicable in customary international law. The
factors that are pertinent to a circumstance clearly are wider than those
which are special to it. What then are “special circumstances” — i.e.,
particular, peculiar or singular circumstances — as that term is illumi-
nated by the travaux préparatoires of the 1958 Geneva Convention and by
Court precedents?

The travaux préparatoires indicate that, by special circumstances, the
drafters of the 1958 Convention decidedly did not mean any circumstance
which the arbitrator or judge might see as relevant. Judgment was to be
made on the basis of law, not ex aequo et bono. Graphic illustration was

87
122 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

given of what are “special circumstances”: initially, an exceptional con-
figuration of the coast, or the presence of islands or of navigable
channels. The pertinent passage of the report of the International Law
Commission, which ultimately was the basis of the draft of the Convention
submitted to the Geneva Conference, provides:

“Having regard to the conclusions of the committee of experts
referred to above [the committee which proposed equidistance], the
Commission now felt in the position to formulate a general rule,
based on the principle of equidistance, applicable to the boundaries
of the continental shelf both of adjacent States and of States whose
coasts are opposite to each other. The rule thus proposed is subject to
such modifications as may be agreed upon by the parties. Moreover,
while in the case of both kinds of boundaries the rule of equidistance
is the general rule, it is subject to modification in cases in which
another boundary line is justified by special circumstances. As in the
case of the boundaries of coastal waters, provision must be made for
departures necessitated by any exceptional configuration of the coast, as
well as the presence of islands or of navigable channels. To that extent
the rule adopted partakes of some elasticity. . . . arbitration, while
expected to take into account the special circumstances calling for modi-
fication of the major principle of equidistance, is not contemplated as
arbitration ex aequo et bono. That major principle must constitute the
basis of the arbitration, conceived as settlement on the basis of law, sub-
ject to reasonable modifications necessitated by the special circum-
stances of the case.” (Yearbook of the International Law Commission,
1953, Vol. IL, p. 216, para. 82; emphasis supplied.)

So in the view of the International Law Commission, “reasonable modifi-
cations” of “the general rule, based on the principle of equidistance”
might be made where departures were “necessitated by the special cir-
cumstances of the case”. |

At the Geneva Conference at which the 1958 Convention was adopted,
the Commission’s carefully crafted proposal was sustained in a formula-
tion of the British and Netherlands delegations. The only elucidation of
what might be a special circumstance was the statement of the British
delegation’s Admiralty expert, Commander Kennedy, offered in expla-
nation of “The fairest method of establishing a sea boundary . . . that
of the median line”:

“Among the special circumstances which might exist there was, for
example, the presence of a small or large island in the area to be
apportioned; he [Commander Kennedy] suggested that, for the
purposes of drawing a boundary, islands should be treated on their

88
123 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

merits, very small islands or sand cays . . . being neglected as base
points ... Other types of special circumstances were the possession
by one of the two States concerned of special mineral exploitation
rights or fishery rights, or the presence of a navigable channel; in all
such cases, a deviation from the median line would be justified, but
the median line would still provide the best starting point for negotia-
tions.” (UNCLOS I, Fourth Committee, Continental Shelf, Official
Records, Vol. VI, p. 93.)

No delegation questioned the sense and scope of special circumstances
given by Commander Kennedy. At the same time, the United States dele-
gation observed that “the rule adopted would have to be fairly elastic”,
and supported maintenance of “the reference to special circumstances,
since account would have to be taken of the great variety of complex geo-
graphical situations that existed” (ibid. p.95). While the diversity of views
about the merits of equidistance which since has become ritualized was
introduced at the Geneva Conference, the text of what became Article 6
was overwhelmingly adopted.

At the Geneva Conference as in the International Law Commission,
there was no suggestion that differing lengths of opposite coastlines —
which would represent the typical and not the special case — would con-
stitute a special circumstance. Of course islands, as well as mainlands,
have coasts, which may be situated opposite other coasts. But the accept-
ance of islands as a special circumstance in the travaux préparatoires
plainly refers to islands whose situation or size or other characteristics
may constitute a special circumstance in a delimitation between two other
coasts; an island was not conceived to be of itself a special circumstance
which affects its own coastal projections. That concept is so bizarre that
naturally it finds no expression in the intentions of those who drafted the
1958 Convention.

Of prior cases in this Court of delimitation of the continental shelf or of
fishing zones, three are particularly pertinent. In the North Sea Continen-
tal Shelf cases, the Court drew a distinction between the situation of adja-
cent and opposite coasts. It took account of the lengths and configura-
tions of the coasts of adjacent States. As to opposite States, it had this to
say of the product of the International Law Commission which found
expression in Article 6 of the 1958 Geneva Convention:

“Most of the difficulties felt in the International Law Commission
. related, as here, to the case of the lateral boundary between adjacent

89
124 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

States. Less difficulty was felt over that of the median line boundary
between opposite States, although it too is an equidistance line. For
this there seems to the Court to be good reason. The continental shelf
area off, and dividing, opposite States, can be claimed by each of
them to be a natural prolongation of its territory. These prolonga-
tions meet and overlap, and can therefore only be delimited by means
of a median line; and, ignoring the presence of islets, rocks and minor
coastal projections, the disproportionally distorting effect of which
can be eliminated by other means, such a line must effect an equal
division of the particular area involved. If there is a third State on one
of the coasts concerned, the area of mutual natural prolongation with
that of the same or another opposite State will be a separate and dis-
tinct one, to be treated in the same way. This type of case is therefore
different from that of laterally adjacent States on the same coast with
no immediately opposite coast in front of it, and does not give rise to
the same kind of problem — a conclusion which also finds some con-
firmation in the difference of language to be observed in the two
paragraphs of Article 6 of the Geneva Convention . . . as respects
recourse in the one case to median lines and in the other to lateral
equidistance lines, in the event of absence of agreement.

If on the other hand, contrary to the view expressed in the preced-
ing paragraph, it were correct to say that there is no essential differ-
ence in the process of delimiting the continental shelf areas between
opposite States and that of delimitations between adjacent States,
then the results ought in principle to be the same or at least compar-
able. But in fact, whereas a median line divides equally between the
two opposite countries areas that can be regarded as being the
natural prolongation of the territory of each of them, a lateral equi-
distance line often leaves to one of the States concerned areas that
are a natural prolongation of the territory of the other.” (CJ.
Reports 1969, pp. 36-37, paras. 57 and 58.)

In the Gulf of Maine case, the Chamber adjusted a median line to take
account of the “actual situation” respecting the length of coastlines, which
in some measure were opposite. Its selection of the relevant coastlines, the
larger part of which were adjacent rather than opposite, was controversial,
but a calculation was made of the lengths of the coastlines so selected and
the resultant relationship between them was mathematically applied to
adjust the position of the median line in that precise measure. The Gulf of
Maine case is distinguishable from the instant case on the grounds that,
first, the 1958 Convention was not applicable to its determination of a
single maritime boundary; second, the adjustment in the median line was
made in a situation in which the coasts were not only opposite but adja-
cent and in which a salient issue was abatement of claimed cut-off effects
which an unadjusted median line would entail; and third, the adjustment

90
125 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

in the position of the median line was made in proportion to the actual
difference in the length of the coasts which the Chamber calculated.

While for these reasons, the Gulf of Maine case provides no more than
qualified support for the Court’s reasoning and conclusions in the instant
case, direct support is provided by the Court’s Judgment in the Continen-
tal Shelf (Libyan Arab Jamahariya/Malta) case. Not on a doctrinal level,
for, on the contrary, the Court in that case had this to say about Libya’s
contention that the length of coastlines afforded the basis of delimitation:

“However, to use the ratio of coastal lengths as of itself determina-
tive of the seaward reach and area of continental shelf proper to each
Party, is to go far beyond the use of proportionality as a test of equity,
and as a corrective of the unjustifiable difference of treatment result-
ing from some method of drawing the boundary line. If such a use of
proportionality were right, it is difficult indeed to see what room
would be left for any other consideration; for it would be at once the
principle of entitlement to continental shelf rights and also the
method of putting that principle into operation. Its weakness as a
basis of argument, however, is that the use of proportionality as a
method in its own right is wanting of support in the practice of States,
in the public expression of their views at (in particular) the Third
United Nations Conference on the Law of the Sea, or in the jurispru-
dence. It is not possible for the Court to endorse a proposal at once so
far-reaching and so novel.” (1.C.J. Reports 1985, p. 45, para. 58.)

Nevertheless, the Court proceeded, in a situation of purely opposite
coasts, in which the far greater length of Libya’s coast in relation to that of
Malta was similar to the very great extent of Greenland’s coast relative to
that of Jan Mayen, to shift the median line markedly northwards in
Libya’s favour to take account of a difference in coastal lengths. It cannot
be said, to take mathematical or proportionate account of a difference in
coastal lengths, for, unlike the Gulf of Maine Judgment, the application of
proportionality in the Libya/Malta case evidences no discernible, spe-
cific relationship between the different coastal lengths of Libya and
Malta. Indeed, in that case as in this, if the vast differences in coastal
lengths were to have been given proportionate effect, the relatively minus-
cule islands would have no continental shelves or fishing zones at all. The
obscure measure of adjustment of the median line between Libya and
Malta appears to have had the benefit of inspiration, if divine, then from
Roman gods, for the line selected just happened essentially to coincide
with the limit of the claims of a third State, Italy, whose claims the Court
paradoxically earlier had declined to pass upon. In the current case, the
measure of adjustment seems to have followed, if not from the inspiration
of Norse gods, then from considerations of symmetry, once the decision

91
126 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

was made to furnish “equitable access” to the southern sector in which
capelin may be fished. In Selden’s seventeenth-century days, equity was
described as the Chancellor’s conscience, variable indeed; it was as if the
standard of measurement called a foot were to be the length of the Chan-
cellor’s foot, “an uncertain measure”. (Pollock, ed., Table Talk of John
Selden, 1927, p. 43.) Nowadays, equity is to be impressionistically
measured by the length of opposite coastlines.

III. SHOULD MAXIMALIST CLAIMS BE REWARDED?

If the case between Denmark and Norway is to be considered in a fash-
ion which places the legal entitlements of each Party on an equal plane,
then both Greenland and Jan Mayen should be viewed as entitled prima
facie to a 200-mile zone. These entitlements, however, being less than
400 miles apart, overlap. Thus it is within this large maritime area of over-
lapping potential entitlements that the line of delimitation had to be
drawn. But not in Denmark’s view. For its part, Denmark claimed its full
200-mile entitlement, proposing to leave Norway none of its, whereas
Norway, for its part, took a more modest approach, claiming not the full
extent of its 200-mile entitlement but only those areas which lie to the east
of a median line drawn between the opposite coasts of Jan Mayen and
Greenland. That is to say, Denmark’s claim is precisely the same claim as
could be made if Jan Mayen Island did not exist or, if existing, were to
be treated not as an island but as a rock “which cannot sustain human
habitation or economic life” of its own and which accordingly shall have
“no exclusive economic zone or continental shelf” (Art. 121 of the 1982
United Nations Convention on the Law of the Sea). The singular charac-
teristics of Jan Mayen Island may leave room for argument about whether
it meets the standards of Article 121, but Denmark did not make that argu-
ment; it accepted that Jan Mayen Island is not a rock but an island.

The line of delimitation indicated by the Court gives the impression of
rewarding Denmark’s maximalist claim and penalizing Norway’s modera-
tion. Equitable or equal access is given to the Parties in the southerly area
that matters, and the remainder of the line is indicated to conjoin with the
line so to be drawn, apparently all of this to fall within the area of Nor-
way’s claim. Norway proposed a median line, which fell roughly midway
between the coasts of Greenland and Jan Mayen, but which nevertheless
would have accorded Greenland significantly more continental shelf and
fishing zone than Jan Mayen, for the reason that Greenland’s far longer

92
127 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

coast generates more area seawards than does Jan Mayen’s short coast.
But that was not seen as sufficient for Denmark’s maximalist claim or the
Court’s apportionment, which is markedly more generous to Denmark
than is the median line. To arrive at this expanded apportionment, the
Court has found it right to award Greenland a bonus for the length of its
coast or to penalize Jan Mayen for the shortness of its. The result is to
attribute almost three-quarters of the total area of overlapping potential
entitlements to Denmark and a bit more than one-quarter to Norway.
Why this should be seen as equitable is not clear but what is clear is that the
Court’s Judgment may tend to encourage immoderate and discourage
moderate claims in future. Yet it may be said in defence of the approach
of Denmark, if not of the Court, that, however extreme Denmark’s
claim appears in legal terms, in political terms it is perfectly under-
standable. Once Norway had extended to Iceland a 200-mile zone in
relation to Jan Mayen, naturally Denmark sought no less on behalf of
Greenland.

As noted, in this case Article 6 of the 1958 Convention has mandatory
force, for the Parties and for the Court. But the 1958 Convention concerns
the continental shelf; it does not govern the fishing zone. It is agreed by
the Parties and the Court alike that customary international law governs
delimitation of the fishing zone. It is also agreed that, in this case of oppo-
site coasts, it would make no practical sense for the delimitation of the
fishing zone to produce a line which differs from that to be drawn for
delimitation of the continental shelf.

The saving grace for the Court’s Judgment in these circumstances is that
the customary law governing delimitation of the fishing zone is elastic
indeed, having been shaped by the Court’s judicial and by arbitral deci-
sions and the porous terms of the United Nations Convention on the
Law of the Sea. Under that Convention, which is not in force, an equi-
table solution is to be achieved, for the continental shelf and the exclusive
economic zone, on the basis of international law as referred to in Ar-
ticle 38 of the Statute of the Court. Nothing is said in these Convention
provisions of equidistance, or special circumstances, or relevant circum-
stances. Permeable as the Convention’s provisions are, they exclude an
equitable solution based not on international law but considerations ex
aequo et bono. The terms of Article 38 of the Statute distinguish between
the function of judicial decision in accordance with international law

93
128 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)

which applies the sources of that law, and the power of the Court to decide
a case ex aequo et bono if the parties so agree.

Nevertheless, the authority to seek an equitable solution by the applica-
tion of a law whose principles remain largely undefined affords the Court
an exceptional measure of judicial discretion. In this Judgment, the
Court’s attempted definition of that law ultimately does little more than
require the investigation of “relevant circumstances” which have to be
taken into account if an equitable result is to be achieved. Invoking “rele-
vant circumstances” is in accord with earlier Judgments of the Court,
beginning with the North Sea Continental Shelf cases, and is consistent
with the tenor of the debate at the Third United Nations Conference on
the Law of the Sea. If the Court draws from the cornucopia of judicial
discretion afforded by its appreciation of what circumstances are relevant
the decision that the fishing zone shall be equally apportioned in this case,
it is difficult to maintain that that exercise of discretion is more objection-
able than indication of an alternative line.

If that is so, the question then arises, should the continental shelf line
imported by the 1958 Convention — the median line — govern, or should
the fishing zone line indicated by the Court’s sense of equity govern?

There is no ready answer to this conundrum. It might on the one hand
be maintained that the 1958 Convention affords anterior and harder law,
unmodified by a subsequent treaty in force. It should accordingly govern,
the more so because there are a number of continental shelf agreements
and awards which are in force which are not treated as having been
reworked by the subsequent advent of the concept of the exclusive
economic zone or variants thereof or by the lenient terms of the
United Nations Convention on the Law of the Sea. On the other hand, it
might be maintained that, even if that be generally so, the real interests at
stake in this case involve the apportionment of fishing rights and that,
therefore, the Court’s appreciation of fishing zone equities should govern
any apportionment of the continental shelf.

The Court avoids a choice between these approaches by maintaining
that it applies “a general norm based on equitable principles” amalgamat-
ing the two in a formula it describes as “the equidistance-special circum-
stances rule”. Whether, in view of the reasoning employed in this case by
the Court, it has effectively employed that rule is debatable. But what is
clear is that the Court leavens its Judgment with a large infusion of equi-
table ferment, importing as it does a search for “relevant circumstances”,
and so concocts a conclusion which does not lend itself to dissection or,
for that matter, dissent. Based on large and loose approaches such as its
gross impression of the effects of differing lengths of coasts, its desire to
afford equitable access to fishing resources, and the attractions of the

94
129 MARITIME DELIMITATION (SEP. OP. SCHWEBEL)
symmetrical conjoinder of indicated lines of delimitation, the Court

comes up with a line which, given the criteria employed, may be as reason-
able as another. Where this leaves the law of maritime delimitation, to the

extent that such a law subsists, is perplexing.

(Signed) Stephen M. SCHWEBEL.

95
